DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8 - 9 and 18 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  .
With regards to claims 8 and 18, several of the features of these claims were known in the art as evidenced by the combination of Patel et al (U.S. Patent No. 10,777,010) and Fukushi (U.S. PG Pub. No. 2011/0176731), which render obvious the limitations of parent claim 1. In particular, Fukushi discloses using transformation data from a sub-dataset alignment to generate input to a general alignment for the two datasets at ¶¶ [0087]-[0094], [0109]. However, Fukushi discloses using a cumulative offset and not a matrix transformation at ¶ [0109]; thus, Fukushi does not disclose a 3x4 matrix is generated to represent the alignment between the datasets.
With regards to claims 9 and 19, several of the features of these claims were known in the art as evidenced by the combination of Patel et al (U.S. Patent No. 10,777,010) and Fukushi (U.S. PG Pub. No. 2011/0176731), which render obvious the limitations of parent claim 1. In particular, Fukushi discloses using transformation data from a sub-dataset alignment to generate input to a general alignment for the two datasets at ¶¶ [0087]-[0094], [0109]. However, Fukushi discloses using a cumulative offset and not a matrix transformation at ¶ [0109]; thus, Fukushi does not disclose a matrix that is generated by a least-squares fit between offsets of the sub-dataset alignments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 7, 10 - 17, are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (U.S. Patent No. 10,777,010) in view of Fukushi (U.S. PG Pub. No. 2011/0176731).

With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Patel reference
Patel discloses aligning two datasets using transformation data and outputting an aligned dataset of the two image datasets at 8:50-9:12 (“Any of a variety of different stitching algorithms can be used that can take partially overlapping images and generate a larger image that is relatively seamless. This can include processing the images to register the images…”), 22:31-64 (“The new image data, or at least a relevant portion of the new image data, can be stitched 9 14 into an appropriate position with respect to the other image data, such that overlapping portions of the new image and existing image data are aligned and blended 
The Fukushi reference
Fukushi discloses two image datasets (e.g., “source image 1” and “template image 2”) and, for each dataset, dividing the dataset into sub-datasets (“blocks”) at ¶¶ [0073]-[0075], [0077]. Fukushi discloses aligning one sub-dataset (e.g., “source image blocks 4”) from a first dataset (e.g., “source image 1”) with a corresponding sub-dataset (e.g., “template image blocks 7”) from a second dataset (e.g., “template image 2”) at ¶¶ [0081], [0086]-[0087]. Fukushi discloses using transformation data from the sub-dataset alignment to generate input to a general alignment for the two datasets at ¶¶ [0087]-[0094], [0109]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to divide the dataset into sub-datasets (“blocks”) and align one sub-dataset (e.g., “source image blocks 4”) from a first dataset (e.g., “source image 1”) with a corresponding sub-dataset (e.g., “template image blocks 7”) from a second dataset (e.g., “template image 2”) to generate input to a general alignment for the two datasets, as taught by Fukushi, when aligning the two datasets using transformation data according to the method taught by Patel.  The motivation for doing so comes from Fukushi, which discloses that its method of generating a general image alignment results, “in a short processing time period and with less burden on a user.”  Therefore, it would have been obvious to combine Fukushi with Patel to obtain the invention specified in this claim.
With regards to claim 2, Patel discloses the datasets (e.g., “source image 1” and “template image 2”) include multi-dimensional (“three-dimensional map of the scene”) spatial information of a real-world object at 2:7-36 (“The image data can be used to fill in that portion, and subsequent image data captured for other positions and/or orientations can be used to fill the remaining portions of the environment map in order to generate a three-dimensional map of 2:57-3:22 (“As used herein, a "scene" refers generally to a collection of objects, such as foreground and background objects, visible in a physical location.”), 4:33-57, 5:24-60 (“the cube map provides a relatively accurate three-dimensional representation of the scene from the perspective of the reference point.”)
With regards to claim 3, Patel discloses the datasets (e.g., “source image 1” and “template image 2”) include different views of the real-world object (i.e., objects within overlap regions) at 8:50-9:12 (“Any of a variety of different stitching algorithms can be used that can take partially overlapping images and generate a larger image that is relatively seamless.”), 22:31-64 (“The new image data, or at least a relevant portion of the new image data, can be stitched 914 into an appropriate position with respect to the other image data, such that overlapping portions of the new image and existing image data are aligned and blended together to form a single, relatively seamless image that represents at least a respective portion of the scene”); see, also, 2:57-3:22; 6:16-59 and FIG. 3D:

    PNG
    media_image1.png
    281
    367
    media_image1.png
    Greyscale

With regards to claim 4, Patel discloses the different views include orthogonal views at 6:16-59: “In the orientation of FIG. 3A the can1era would have a primary axis that is orthogonal to the plane of the figure. If this is determined to be a default orientation, for example, then this view could correspond to a first face of the cube map, such as where the primary axis of the FIGS. 3A-3B:

    PNG
    media_image2.png
    512
    768
    media_image2.png
    Greyscale

With regards to claim 5, as evidenced by OFFICIAL NOTICE discussed below, Patel inherently discloses the real-world resolution or spacing is different in different dimensions for the different datasets at 24:24-41 when it discloses a, “CCD image capture element having a sufficient resolution, focal range
OFFICIAL NOTICE is hereby taken that, for cameras with focus, they possess a “depth of field” that is the distance between the nearest and the farthest objects that are in acceptably sharp focus. 
Because of depth of field, the real world resolution or spacing is inherently different for the “CCD image capture element”, taught by Patel, along a dimension of depth than it is for X and Y dimensions of an image captured at any particular distance in its focal range. 
With regards to claim 6, Fukushi discloses the sub-datasets are larger in real world space than the expected alignment error between the datasets at ¶ [0156]; to wit: “The size and shape of the source image block and the template image block may be set as appropriate. For example, the size of the source image block and that of the template image block may be identical to each other as long as a relationship between the image block offset value and the final offset value can be grasped.” The motivation for this combination is the same as was previously presented.
With regards to claim 7, as evidenced by OFFICIAL NOTICE discussed below, Fukushi discloses the aligning of the sub-datasets uses cross-correlation optimization at ¶¶ [0087]-[0094](“Based on a position whose correlation coefficient is the largest, an image block offset value that is an optimum offset value of the target image block 8 and the corresponding image block is calculated.”). In particular, equation 1 (¶ [0087) discloses a sliding dot product (or sliding inner-product) that is a measure of similarity of two series (“T” and “S”) as a function of the displacement of one relative to the other (x’,y’). Equation 1 comprises a cross-correlation of S and T:

    PNG
    media_image3.png
    116
    458
    media_image3.png
    Greyscale

OFFICIAL NOTICE is hereby taken that cross-correlation is a measure of similarity of two series as a function of the displacement of one relative to the other. This is also known as a sliding dot product or sliding inner-product. The motivation for this combination is the same as was previously presented.
With regards to claim 10, the steps performed by the apparatus of this claim are obvious over the combination of Fukushi and Patel for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 11, Fukushi discloses a transform manager (i.e., algorithm that manages the transform) at ¶¶ [0087]-[0094], [0109].
With regards to claim 12, the steps performed by the apparatus of this claim are obvious over the combination of Fukushi and Patel for the same reasons as were presented with respect to claim 2, which is a method claim reciting these same steps.
With regards to claim 13, the steps performed by the apparatus of this claim are obvious over the combination of Fukushi and Patel for the same reasons as were presented with respect to claim 3, which is a method claim reciting these same steps.
With regards to claim 14, the steps performed by the apparatus of this claim are obvious over the combination of Fukushi and Patel for the same reasons as were presented with respect to claim 4, which is a method claim reciting these same steps.
With regards to claim 15, the steps performed by the apparatus of this claim are obvious over the combination of Fukushi and Patel for the same reasons as were presented with respect to claim 5, which is a method claim reciting these same steps.
With regards to claim 16, 
With regards to claim 17, the steps performed by the apparatus of this claim are obvious over the combination of Fukushi and Patel for the same reasons as were presented with respect to claim 7, which is a method claim reciting these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/Primary Examiner, Art Unit 2668